                                                                        FILED
                                                                     IN CLERK'S OFFICE
                                                                 US DISTRICT COURT E.D.N Y
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                    ★      NOV 0 8 2018          -k
                                            -- X

ASSETS RECOVERY 23, LLC,                                        BROOKLYN OFFICE

                             Plaintiff,

                    - against -                            ORDER ADOPTING kEPORT
                                                           AND RECOMMENDATION


                                                           15 CV^a89(RJD)(CLP)
MARLENA GASPER,KAHLIL GASPER,
NEW YORK CITY ENVIRONMENTAL
CONTROL BOARD                                                                        >
                             Defendants.
                                               X


DEARIE, District Judge                                                                   i
       Having reviewed the objections to Magistrate Judge Pollak's Report and

Recommendation of September 11,2018,the Court adopts the Recommendation and pants
Defendants' motion to dismiss the complaint. I find no basis to disturb Magistrate Jud^e Pollak's
comprehensive analysis or credibility assessment regarding the attempted service of process

upon non-party Almitra Gasper or Plaintiff Marlena Gasper.



                                                           SO ORDERED:



                                                           s/ RJD


Dated: November 7, 2018                                     Raymond J. Dearie
Brooklyn, NY                                                United States District Judge
